internal_revenue_service number release date index number ---------------------------- ----- ------------------------------------------------------------ ------------- ------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-105634-04 date date re original_use for purposes of the additional first year depreciation deduction legend taxpayer aircraft aircraft2 a ----------------------------------------------------- ---------------------------------------------------------------- --------------------------------------------- ------------------------------------------------------------------------------------------- b c d e f g h i j k l m n o p q r s date1 date2 date3 date4 date5 --------- ---------------------------------- --------------------------------------------------------------------------------------- ------------------------------------- ---- ------ ------ ---------------- -------- ---- ---- ------ -------- -------------- ---- -------- ---------------------------------------------------- ------ ---------------------- -------------------------- ---------------------- ------------------ --------------------------- -------------------------- --------------------------------------------------------------- this letter responds to a letter dated date and supplemental sb_se official dear ----------------- correspondence requesting a ruling that the original_use of taxpayer’s aircraft commenced with taxpayer for purposes of the 50-percent additional first year depreciation deduction provided by sec_168 of the internal_revenue_code facts business through various subsidiaries for federal_income_tax purposes taxpayer has elected to be treated as an association_taxable_as_a_corporation q is a disregarded_entity under sec_301_7701-3 of the procedure and administration regulations and is treated as a division of taxpayer taxpayer a p general_partnership is engaged in the insurance services taxpayer represents that the facts are as follows taxpayer owns all of the membership interests in q a p limited_liability_company taxpayer and q own all of the interests in b a p limited_partnership taxpayer is the limited_partner and q is the general_partner because q is a disregarded_entity b is also a disregarded_entity and all of its assets and liabilities are treated as owned by taxpayer for federal_income_tax purposes b owns all of the membership interests in a a p limited_liability_company in date c a foreign company and d a manufacturer of aircraft entered into a accordingly a is also a disregarded_entity and all of its assets and liabilities are treated as owned by b for federal_income_tax purposes a is a certificated air carrier engaged in the air charter business purchase agreement under which c agreed to purchase the aircraft from d as of the date of the purchase agreement there were e hours on the aircraft later in date c accepted the aircraft with r hours on the aircraft also in date c and d entered into an agreement for d to perform certain modifications to the aircraft the aircraft subsequent to the date of the purchase agreement the aircraft was flown by d pilots to d’s service facility for completion of the modifications agreed upon proving flights were made by d pilots for quality assurance testing of the modifications and return of the aircraft to s bringing the total flight time to f hours following the completion of the modifications the aircraft was placed into storage in d’s hangar aircraft also on date3 c entered into an agreement to purchase the aircraft2 from d pursuant to which c traded in the aircraft for the aircraft2 without ever taking physical while c accepted the aircraft c never took physical delivery or possession of on date3 c formally acknowledged completion of the modifications to the a purchased the aircraft from d on date1 which is after date no upon reacquisition of the aircraft taxpayer and d represent that d continued to plr-105634-04 delivery of the aircraft d received the aircraft with g hours on a trade-in by c for the aircraft2 on date4 hold the aircraft primarily for sale in addition taxpayer and d represent that d temporarily used the aircraft as follows a as a demonstrator b for transportation of d officials on d business c to ferry the aircraft to an airport other than h for a static showing of the aircraft d to ferry the aircraft to a service_center e to ferry home or reposition the location of the aircraft in connection with one of the above uses of the aircraft and f in two instances the aircraft was loaned to customers under no cost leases each for a period of one month or less for use by the customer pending delivery of an aircraft that had been ordered by the customer taxpayer and d represent that at all times d continued to show the aircraft and to hold the aircraft primarily for sale binding contract for the purchase of the aircraft by a was in effect prior to date d represents that the total flight time on the aircraft from date4 until date of sale of the aircraft to a with delivery on date5 the day after date1 was approximately i flight hours of which the uses listed in the above previous paragraph a through d comprised approximately j hours the use listed in the above previous paragraph e comprised approximately k hours and the use listed in the above previous paragraph f comprised approximately l hours the total flight time on the aircraft upon delivery to a on date5 was m hours hours and is expected to have an actual_useful_life in excess of o years d also represents that neither d nor any related_taxpayer has claimed depreciation with respect to the aircraft for federal_income_tax purposes other entities pending certification of the aircraft for air charter services ruling requested d represents that the aircraft typically has an average annual usage of n flight upon purchase of the aircraft on date1 a has used the aircraft for lease to the original_use of the aircraft for purposes of the 50-percent additional first year sec_168 provides a 50-percent additional first year depreciation depreciation under sec_168 commenced with taxpayer law and analysis deduction for the taxable_year in which 50-percent bonus_depreciation property is placed_in_service by a taxpayer as meaning property i among other things to which sec_168 applies with a sec_168 defines the term 50-percent bonus_depreciation property sec_1_168_k_-1t b i of the temporary income_tax regulations provides plr-105634-04 recovery_period of years or less ii the original_use of which commences with the taxpayer after date iii that is acquired by the taxpayer after date and before date but only if no written binding contract for the acquisition was in effect before date and iv that is placed_in_service by the taxpayer before date or for certain property having longer production periods before date in part that except as provided in sec_1_168_k_-1t b iii and iv original_use means the first use to which the property is put whether or not that use corresponds to the use of the property by the taxpayer it is intended that when evaluating whether property qualifies as original_use property the factors used to determine whether property qualified as new sec_38 property for purposes of the investment_tax_credit would apply joint_committee on taxation staff general explanation of tax legislation enacted in the 107th congress date footnote in order to qualify as new sec_38 property for investment_tax_credit purposes sec_1_48-2 required that the original_use of the property commences with the taxpayer this original_use requirement has been a factor for determining new sec_38 property for the investment_tax_credit since sec_48 was enacted by the revenue act of both the house and senate committee reports on the revenue act of stated that the principles applicable under sec_167 are to be applied under sec_48 in determining whether the original_use of the property commences with the taxpayer h_r rep no 87th cong 2d sess 1962_3_cb_402 s rep no 87th cong 2d sess 1962_3_cb_703 both the house and senate committee reports on h_r which enacted sec_167 discussed original_use as relating to property that must be new in use that is never before having been subject_to depreciation whether or not depreciation_deductions relating to such property were allowable h_r rep no 83d cong 2d sess a49 s rep no 83d cong 2d sess used as demonstrators the airplanes are stock-in-trade held primarily_for_sale_to_customers in the ordinary course of business and consequently the use of such airplanes as demonstrators does not constitute a use for investment_credit purposes accordingly the airplanes are new sec_38 property in the hands of the purchaser revrul_69_272 1969_1_cb_23 concludes that although the airplanes are consistent with revrul_69_272 example of sec_1_168_k_-1t b v illustrates that if an automobile that is used as a demonstrator by an automobile dealer is held by the dealer primarily_for_sale_to_customers in the ordinary course of its business the use of the automobile by the dealer as a demonstrator does not constitute a use for purposes of the original_use requirement for the additional first year plr-105634-04 depreciation deduction and thus the first purchaser of the automobile would be considered the original user of the automobile while c accepted delivery of the aircraft c never took physical delivery or possession of the aircraft consequently c never used the aircraft and therefore is not considered the original user of the aircraft for purposes of the original_use requirement in sec_1_168_k_-1t b i consistent with example of sec_1_168_k_-1t b v d’s use of the aircraft as a demonstrator after its acquisition from c is not a use for purposes of the original_use requirement in sec_1_168_k_-1t b i however d’s other uses of the aircraft after its acquisition from c goes beyond the facts of example of sec_1_168_k_-1t b v and revrul_69_272 the question of whether the aircraft was held for use in d’s trade_or_business or was held by d primarily_for_sale_to_customers in the ordinary course of business is a question of fact if property is acquired for resale and is temporarily used by a taxpayer in its business the property would properly remain as inventory because the use of property temporarily in a business does not support re-characterizing the property as property used in a trade_or_business see eg 264_f2d_548 5th cir aff’g 28_tc_42 automobiles removed from inventory by car dealer and provided to company officials and salesmen to stimulate interest in cars were only temporarily assigned for use in car dealer’s business in the present case taxpayer and d represent that at all times d held the aircraft primarily for sale even when the aircraft was used by d for the various uses listed in the second paragraph on page of this letter_ruling further d represents that the aircraft typically has an average annual usage of n flight hours and is expected to have an actual_useful_life in excess of o years consequently d’s various uses of the aircraft which totaled i flight hours account in the aggregate for less than two percent of the aircraft’s estimated flight time over the aircraft’s useful_life accordingly we conclude that the various uses of the aircraft by d can reasonably be characterized as temporary conclusions based solely on the representations and the relevant law and analysis set forth above we conclude that the original_use of the aircraft commences with a for purposes of the 50-percent additional first year depreciation under sec_168 and because a is a disregarded_entity and the aircraft is treated as owned by taxpayer taxpayer will be considered the original user of the aircraft for purposes of the 50-percent additional first year depreciation under sec_168 concerning the tax consequences of the facts described above specifically no opinion except as specifically ruled upon above no opinion is expressed or implied in accordance with the power_of_attorney we are sending a copy of this letter to this ruling is directed only to the taxpayer requesting it sec_6110 plr-105634-04 is expressed or implied on whether the aircraft meets all of the requirements to be eligible for the 50-percent additional first year depreciation deduction provides that it may not be used or cited as precedent taxpayer we are also sending a copy of this letter to the sb_se official enclosures copy copy of this letter kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries kathleen reed sincerely
